Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 are pending and have been examined.
Priority
This application, Serial No. 17/149,319 (PGPub: US2021/0132052) was filed 01/14/2021. This application is DIVISIONAL of Serial No. 15/835,972 filed 12/08/2017, now US Patent 10,908,154, which claims benefit of 62/432,279.
Information Disclosure Statements
The Information Disclosure Statements filed 04/27/2021, 09/15/2021, 12/20/2021 and 06/24/2022 have been considered by the Examiner.
Claim Objections
Claim 8 is objected to because of the following informalities:  The claim should recite “wherein the shape of the conduit includes…”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2012/0034633) in view of Di Tullio et al. (US 2014/0273014).
Regarding claims 1 and 12, Miller et al. teach a hybrid sensor for detecting analytes in a whole blood sample [0055][0144] comprising:
conduit (see Fig 35 and [0013]);
a sensor chip including a planar top and bottom surface and positioned within conduit (see Figs 35, 23 and [0013]);
a first electrochemical sensor that is a prior art i-STAT cTnI cartridge immunosensor [0144]) is located in conduit on top surface of the sensor chip wherein an i-STAT immunosensor comprises capture antibody immobilized on the immunosensor to bind to a complex of signal antibodies and a target (reads on second dry reagent) positioned in the conduit [0116]; 
a second electrochemical sensor (see Fig 23 and [0144]) located in the conduit on top surface of sensor chip having a magnetic field disposed locally around the second sensor, wherein the magnetic field is configured to attract magnetic beads with a capture antibody that bind a first complex comprising a target and labeled antibody to form a third complex and capture antibodies immobilized on the magnetic beads (reads on first dry reagent) is localized on the second electrochemical sensor ([0144[0086][0016]);
an opening in the bottom surface of sensor chip extending to a region below the second electrochemical sensor [0127];
a composite comprising binder and magnetic particles, wherein the magnetic particles generate magnetic field aligned with respect to second electrochemical sensor [0072];
the first electrochemical sensor and second electrochemical sensor are spaced apart from one another (see Fig 23).
Miller et al. fail to teach the specifics of the prior art i-STAT cartridge first immunosensor that is incorporated into the hybrid immunoassay.  In particular, including an immobilized layer of capture antibodies configured to bind to a first complex of signal antibodies and analyte to form a second complex of the first complex and the immobilized layer of capture antibodies is localized on the first immunosensor.
Di Tullio et al. teach a standard i-STAT immunoassay cartridge comprising a first immunosensor (20, Fig. 1; [0041][0062]) including an immobilized layer of capture antibodies configured to bind to a first complex of signal antibodies and the cardiac troponin such that a second complex of the first complex and the immobilized layer of capture antibodies is localized on the first electrochemical sensor and a first region comprising a reagent configured to amend the target analyte [0016], in order to provide a device that performs an immunoassay for a target analyte in a urine sample.
Both Miller and Di Tullio teach immunoassays having a first complex of enzyme labels attached to analyte.  As such, the combination of references would provide for the first complex of the enzyme label and cardiac troponin bound to both the immobilized layer of capture antibody and the antibodies immobilized on the magnetic beads to form second and third complexes, respectively.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the first electrochemical sensor in the i-STAT prior art sensor in the device of Miller et al., a first electrochemical sensor as taught by Di Tullio et al. because Miller et al. is generic with respect to the type of prior art i-STAT sensor that can be incorporated into the cartridge and one would be motivated to use the appropriate prior art first electrochemical sensor for detection of analyte. 
Regarding claim 2, Miller teaches the device wherein at least one of the first dry reagent and the second dry reagent is printed on the top surface of the substrate (paragraph 0118).
Regarding claim 3, Miller teaches the device wherein at least one of the first dry reagent and the second dry reagent is printed on a wall of the conduit (paragraph 0118).
Regarding claim 4, Miller teaches the device wherein the conduit is in fluid communication with the first electrochemical sensor and/or the second electrochemical sensor (paragraphs 0118-0120 and 0174).
Regarding claims 5-6 and 15-16, while Miller in view of Di Tullio do not specifically teach the device wherein the shape of the opening includes a substantially triangular cross-section, wherein a base of the substantially triangular cross-section is co-planar with the bottom surface of the substrate and an apex of the substantially triangular cross-section is below the second electrochemical sensor and additionally, wherein the shape of the opening is selected from the group consisting of: a cone, a pyramid, a tetrahedron, a polygon of conical form, and a V-shaped trench, the configuration of the opening is seen as a matter of design choice which a person having ordinary skill in the art at the time the invention was filed would have found obvious absent persuasive evidence that the triangular cross-section of the claimed opening is significant.
Regarding claim 7, Miller teaches the device wherein the shape of the conduit includes a uniform cross-section (paragraph 0068).
Regarding claim 8, Miller teaches the device wherein the shape of the conduit includes a non-uniform cross-section (paragraph 0068).
Regarding claims 9 and 17, Miller teaches the device wherein the second electrochemical comprises a magnetic immunosensor (see Figure 23 and [0144[0086][0016]).
Regarding claims 10 and 18, Miller teaches the device wherein the binder is a thermal setting ink, a polyimide, or polyvinyl alcohol (PVA) (paragraph 0072). 
Regarding claims 11 and 19, Miller teaches the device wherein the particulate magnetic material is comprised of neodymium iron boron (NdFeB) alloy (paragraph 0062). 
Regarding claim 13, Miller teaches the device wherein the magnetic field is localized around the second electrochemical sensor based on the predetermined distance between the first electrochemical sensor and the second electrochemical sensor, and the magnetic field is greater than about 0.1 Tesla (paragraphs 0061-0062).
Regarding claim 14, Miller teaches the device further comprising a conductivity sensor configured to determine a position of the biological sample in the conduit with respect to the first electrochemical sensor and the second electrochemical sensor (paragraph 0158).
Regarding claim 20, Miller teaches the device wherein the analyte is cardiac troponin I (cTnI) (paragraph 0129).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11 of U.S. Patent No. 10,935,511. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding instant claim 1, Patent 511 recites A device comprising;
a conduit;
a substrate including a planar top and bottom surface positioned within the conduit;
a first electrochemical sensor positioned on the top surface of the substrate, the first electrochemical sensor including an immobilized layer of antibody configured to bind to an analyte;
a second electrochemical sensor positioned on the top surface of the substrate;
an opening in the bottom surface of the substrate extending to a region in the substrate below the second electrochemical sensor;
a composite material including a binder and a particulate magnetic material;
a first dry reagent positioned with the conduit, the first dry reagent comprising magnetic beads including an immobilized layer of antibody configured to bind to the analyte;
a second dry reagent positioned with the conduit, the second dry reagent comprising signal antibodies configured to bind to the analyte;
a scavenging electrode positioned between the first electrochemical sensor and the second electrochemical sensor; and
a conductivity sensor configured to determine a position of the biological sample on the substrate with respect to the first electrochemical sensor and the second electrochemical sensor,
wherein the scavenging electrode is connected to the conductivity sensor,
wherein the scavenging electrode is configured to: (i) oxidize first electroactive species generated in a region of the first electrochemical sensor to prevent the first electroactive species from: diffusing to the second electrochemical sensor, being transported to the second electrochemical sensor, or being detected at the second electrochemical sensor, or (ii) oxidize second electroactive species generated in a region of the second electrochemical sensor to prevent the second electroactive species from: diffusing to the first electrochemical sensor, being transported to the first electrochemical sensor, or being detected at the first electrochemical sensor,
wherein the first electrochemical sensor and the second electrochemical sensor are spaced apart from one another at a predetermined distance of at least 0.2 mm, and
wherein the particulate magnetic material generates a magnetic field that is aligned with respect to the second electrochemical sensor (see reference claim 10).
Regarding instant claim 12, Patent 511 recites A device for detecting an analyte in a biological sample comprising:
a first electrochemical sensor formed on a substrate, the first electrochemical sensor including an immobilized layer of antibody configured to bind to the analyte;
a second electrochemical sensor formed on the substrate and spaced a predetermined distance from the first electrochemical sensor;
an opening in the bottom surface of the substrate extending to a region in the substrate aligned vertically with respect to the second electrochemical sensor;
a composite material including a particulate magnetic material substantially filling the opening;
magnetic beads including an immobilized layer of antibody configured to bind to the analyte; and
a scavenging electrode positioned between the first electrochemical sensor and the second electrochemical sensor,
wherein the scavenging electrode is configured to: (i) oxidize first electroactive species generated in a region of the first electrochemical sensor to prevent the first electroactive species from: diffusing to the second electrochemical sensor, being transported to the second electrochemical sensor, or being detected at the second electrochemical sensor, or (ii) oxidize second electroactive species generated in a region of the second electrochemical sensor to prevent the second electroactive species from: diffusing to the first electrochemical sensor, being transported to the first electrochemical sensor, or being detected at the first electrochemical sensor,
wherein the scavenging electrode is connected to the second electrochemical sensor, and
wherein the particulate magnetic material generates a magnetic field that is vertically aligned with respect to the second electrochemical sensor (see reference claim 11).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641